March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA, CONSE 0 CEED B
VIDEOCONFERENCE
Ve
20 cr2 19 C)C_)
ALLEN COLON 1
Defendant(s).
» 4

 

Defendan

t ALLEN COLON hereby voluntarily consents to

 

participate in the following proceeding via videoconferencing:

z=
a

Initial Appearance/Appointment of Counsel

Arraignment (if on Felony information, Defendant Must Sign Separate Waiver of
indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
Status and/or Scheduling Conference

Misdemeanor Plea/Trlal/Sentence

Wicking W. Shor amen
CNA! FH. SPOMM ‘emai yernhspornghgmall com, c=
4 ‘ p Dai 2020 0408 1:24.29 0000"

/Defendant’s Signature Defense Counsel’s Signature
(Judge may obtaln verbal consent on
Record and Sign for Defendant)

Allen Colon Michael H. Sporn

 

 

Print Defendant’s Name Print Defense Counsel’s Name

This proceeding was conducted by reliable videoconferencing technology.

Date

4-9-2020

Natit, 0. M * Carla
U.S. District Judge/U.S. Magistrate Judge

 
